OPINION
W. 0. GREEN, III, Special Judge:
The appellant, Phillip Davidson, was charged with Unlawful Delivery of Marihuana in Case No. CRF-76-182, and with Unlawful Possession of Marihuana With Intent to Distribute in Case No. CRF-76-181, both involving the same transaction. A Pittsburg County jury found him guilty as charged and recommended a five-year suspended sentence on each count. On September 8,1977, the appellant was sentenced to five years in the penitentiary on each charge, four years to be suspended, with both sentences to run concurrently. The appellant appeals both convictions in a consolidated appeal with identical issues. This Court will issue a single opinion to cover both cases.
On August 10, 1976, while an inmate in the Pittsburg County Jail, Richard Martin was approached by an officer of the sheriff’s office to arrange a purchase of marihuana from appellant in exchange for a possible release from jail and favorable treatment on pending charges. Martin contacted appellant by phone, asking him to bring Martin some marihuana on August 11, 1976. Appellant reportedly declined, but at Martin’s insistence finally agreed. The appellant failed to appear at the appointed time and place. The next day, on August 12, 1976, Martin again contacted appellant by phone and renewed his request. Testimony at trial suggests appellant’s reluctance but clearly establishes his final consent to consummate the sale. By prearrangement the appellant and Martin met at the home of Mrs. McKinney, Martin’s grandmother, wherein law enforcement officers awaited their arrival. Upon prearranged signal, the officers entered the room where Martin and the appellant were found with a number of bags of marihuana and money on the bed. Appellant was arrested and the money and marihuana seized by the officers. During the arrest Martin told officers that appellant mentioned having more marihuana in the trunk of his automobile and, based upon the strength of Martin’s statement, officers impounded the car, obtained a search warrant and searched the trunk, where additional marihuana was found.
In his first assignment of error, the appellant challenges the validity of his arrest and the subsequent seizure of marihuana. He contends the arrest occurring in the residence of May McKinney was unlawful because the police were where they had no right to be. Although there is some question as to whether the police had the con*1168sent of Mary McKinney, owner of the residence, to enter the premises, the evidence is clear they were invited there by her grandson, Richard Martin, who if not a resident there himself was certainly “in and out.”
In Kirk v. State, Okl.Cr., 561 P.2d 134 (1977) police responding to an inquiry about a possible disturbance entered defendant’s premises without the owner’s permission and made a lawful arrest based on what they observed. Certainly the protection of Payton v. New York, 445 U.S. 573, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980), requiring a warrant when entering one’s house to arrest, absent exigent circumstances, does not apply because the premises herein is not the appellant’s residence. He cannot be said to have an expectation of privacy when entering the home of another to distribute marihuana.
Appellant further challenges the search and seizure of marihuana from the automobile of the appellant, as seized by the officer at the residence of Mrs. McKinney. The auto was searched under authority of a search warrant obtained upon information supplied by Richard Martin. Having determined the arrest of the appellant valid, the seizure of marihuana in the residence and the additional marihuana taken under the search warrant is also admissible.
Appellant asserts in his second assignment of error that the court erred in overruling his motion to dismiss on grounds of entrapment. Cases establish that entrapment is a relatively limited defense. Its purpose is to avoid the criminal punishment for a defendant who has committed all the elements of a proscribed offense but was induced to commit them by the government. In Sorrels v. United States, 287 U.S. 435, 53 S.Ct. 210, 77 L.Ed. 413 (1932), Chief Justice Hughes established that the entrapment defense prohibits law enforcement officers from instigating a criminal act by persons “otherwise innocent” in order to lure them to its commission and to punish them. Thus the thrust of the entrapment defense was held to focus on the intent or predisposition of the defendant to commit the crime. Certainly Kiddie v. State, Okl. Cr., 574 P.2d 1042 (1977), professes to protect one induced by an officer of the law for the purpose of prosecuting, who committed a crime which he had no intention of committing.
In the case at bar, we cannot find as a matter of law that the appellant was or was not predisposed to sell marihuana; therefore, the issue of predisposition was properly one for the jury.
The question, it would appear, is whether testimony of subsequent sales of marihuana within two months of the transaction, which is the basis for the information filed herein, is admissible as evidence as to the defendant’s predisposition to commit the act alleged. I believe it is. To argue that any evidence after the alleged criminal act is inadmissible as to predisposition seems to contradict known principles of human psychology. For the defendant to profess wrongful inducement of an act he had no intention of committing on one date, might well be controverted by evidence that after arrest for that act he subsequently within sixty days without alleged inducement by an officer of the law commits the same act.
The problem is not the competency or relevancy of subsequent acts but our concern is as to whether their prejudicial effect outweighs their probative value. In the case at hand I believe it does not. As Justice Hughes said in Sorrels, if the de-. fendant seeks acquittal by reason of entrapment he cannot complain of an appropriate and searching inquiry into his own conduct and predisposition as bearing upon that issue. Although fundamental fairness of the due process clause of the Fifth Amendment requires certain exclusionary rules of evidence, we must be extremely cautious in denying the trier of fact all competent and relevant evidence. Similar acts the defendant apparently voluntarily committed so soon after the crime alleged would support his predisposition to commit the crime charged and he must bear the possible prejudicial effect, having himself asserted the defense of entrapment.
*1169Further, the testimony of Dean Edwards and Christy Edwards of a subsequent sale of marihuana as offered by the State in rebuttal is admissible on the grounds that they were proper rebuttal evidence as to question the credibility of the appellant. The jury was told by counsel for the appellant in his opening statement that the appellant would testify that he had personally used marihuana for a number of years. At page 159 of the transcript of the trial, defense counsel further says that the appellant “has never sold it nor distributed it to anyone.” The appellant testified repeatedly that he never sold marihuana to anyone. He expressly denied selling marihuana to anyone at any time, except on this one occasion.
As set out in Fosberry v. State, Okl.Cr., 509 P.2d 911 (1973) where defendant was charged with sale of marihuana and not possession and defendant on cross-examination emphatically denied having any marihuana in his automobile that night, sheriff’s testimony on rebuttal to effect of having found marihuana in defendant’s automobile during subsequent arrest merely went to defendant’s credibility as a witness and not to the admissibility of the evidence, whether illegally seized or not. Therefore, the Court finds no merit in appellant’s argument.
In his concluding assignment of error, appellant asserts attorney for the State made certain statements and comments which were misstatements of the law, misleading and confusing to the jury, and appealed to their passion and prejudice. While the record reflects questionable remarks and comments of counsel, the instructions of the court are unchallenged and certainly the jury’s verdict in recommending a complete suspension of the sentence in each case evidences no passion or prejudice. The record does not indicate remarks substantially affecting the jury’s findings and the Court, therefore, sees no merit in this argument.
The judgment and sentence in each of the foregoing matters is AFFIRMED.
BUSSEY, J., concurs.
BRETT, J., dissents.